NO. 07-10-0047-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL C

                                      APRIL 13, 2010

                          ______________________________


       MILESTONE ARCHITECTURAL ORNAMENTATION, INC., APPELLANT

                                                V.

                          CECILIA CAMILLE OCHS, APPELLEE

                        _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 97,201-D; HONORABLE DON EMERSON, JUDGE

                          _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Proceeding pro se through its Chief Executive Officer, Appellant, Milestone

Architectural Ornamentation, Inc., filed a notice of appeal from the trial court's judgment

in favor of Appellee, Cecilia Camille Ochs.          For the reasons expressed herein, we

dismiss this appeal for want of jurisdiction.


       A timely notice of appeal is essential to invoke this Court's jurisdiction. See

Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). A notice of appeal must be filed
within thirty days after judgment is signed. Tex. R. App. P. 26.1. The deadline is

extended to ninety days under certain circumstances. Id. at 26.1(a). A further fifteen-

day extension is provided by Rule 26.3 of the Texas Rules of Appellate Procedure.


        The limited documents filed in this appeal reflect that the judgment being

appealed was signed on October 21, 2009. A motion for new trial was filed on October

28, 2009, extending the deadline in which to file a notice of appeal to January 19, 2010.

Adding the fifteen day extension,1 the last possible date in which to file the notice was

February 3, 2010. The notice of appeal, however, was not filed until February 4, 2010,

beyond all possible deadlines in which to do so.2


        Pursuant to Rule 42.3(a) of the Texas Rules of Appellate procedure, Appellant's

CEO was notified by letter dated February 17, 2010, to show cause why this appeal

should not be dismissed for want of jurisdiction, noting that failure to respond would

result in dismissal. No response was filed. This Court has no discretion in the matter

other than to dismiss the appeal. Tex. R. App. P. 2.


        Consequently, this purported appeal is dismissed for want of jurisdiction.



                                                 Patrick A. Pirtle
                                                     Justice




        1
           A motion for extension of time for the fifteen day deadline is necessarily implied. See Verburgt
v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). "[O]nce the period for granting a motion for extension of
time . . . has passed, a party can no longer invoke the appellate court's jurisdiction." Id.
        2
        The notice of appeal was hand delivered making Rule 9.2(b) of the Texas Rules of Appellate
Procedure inapplicable.